NOTE: This order is nonprecedential.

  Wintte]) ~tate5 BOUSHLEY v DVA                                                  2
    On October 13, 2011, the United States Court of Ap-
peals for Veterans Claims entered judgment in Mr.
Boushley's case. The court received Mr. Boushley's notice
of appeal on December 19, 2011, 65 days after the date of
judgment.
     An appeal from the Court of Appeals for Veterans
Claims must be received within 60 days from the date of
entry of judgment. See 38 U.S.C. § 7292(a); 28 U.S.C.
§ 2107(b); Fed. R. App. P. 4(a)(I). This filing period is
statutory, mandatory, and jurisdictional. Borples u. Rus-
sell, 551 U.S. 205 (2007) (the timely filing of a notice of
appeal in a civil case is a jurisdictional requirement that
may not be waived); Henderson u. Shinseki, 131 S. Ct.
1197, 1204-05 (2011) (noting Congress's intent to impose
the same jurisdictional restrictions on an appeal from the
Veterans Court to the Federal Circuit as on an appeal
from a district court to a court of appeals).
   Mr. Boushley's appeal was not received by the court
within the statutory period. Thus, we must dismiss his
appeal.
    Accordingly,
    IT Is ORDERED THAT:
    (1) The appeal is dismissed.
    (2) Each side shall bear its own costs.
                                    FOR THE COURT

    MAR 08 2012
                                    /s/ Jan Horbaly
       Date                         Jan Horbaly
                                    Clerk
cc: Charles Boushley, Jr.
    Christopher A. Bowen, Esq.
    s25                                               FILED
                                              U.S. COURT OF APPEALS FOR
                                                 THE FEDERAL CIRCUIT

                                                  MAR 082012
                                                    JAN HORBALY
                                                       CLERK